                     Case 1:20-cv-07582-GHW Document 40 Filed 12/08/20 USDC
                                                                       Page 1SDNY
                                                                              of 2
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                       AKABAS & SPROULE                DOC #:
                                           ATTORNEYS AT LAW
                                            4 8 8 MADISO N AVENUE
                                                                       DATE FILED: 12/8/20
                                                       1 1 T H FL O OR
                                                  NEW YO RK, NY 10022
                                                    (2 1 2 ) 3 0 8 - 8 5 0 5
                                                   FACSIMLE (212) 308- 8582

                                                 WWW.AKABAS-SPROULE.COM


SETH A. AKABAS                                                                                     COUNSEL
MICHAEL H. SPROULE †                                                                          RUTH J. WITZTUM
DAVID E. BAMBERGER                                                                            HENRY RAKOWSKI
      ________                                                                                RICHARD A. MEDINA **
  SENIOR COUNSEL                                                                              MARTIN L. LERNER***
  THOMAS A. CANOVA                                                                                 ____________

  MARTIN TODTMAN                                                                              LOUIS J. LAMATINA "
      ___________                                                                             S105 FARVIEW AVENUE
JESSE E. GREENE                                                                               PARAMUS, NJ 0 7 6 5 2
                                                                                              (201) 291-1122
† ADMITTED NY & MA
                                                                                              ** ADMITTED NY & NJ
                                                                                              *** ADMITTED NY & CA
                                                                    December 7, 2020

     BY ECF

     The Honorable Gregory H. Woods
     United States District Judge
                                                                    MEMORANDUM ENDORSED
     United States Courthouse
     500 Pearl Street, Room 2260
     New York, New York

     Re:            Rosemary Mazzola v. Transportation and Logistics Systems, Inc.
                    and Prime EFS, LLC, Case No. 20-cv-7582-GHW-JLC

                    Request to Change Setting of December 10, 2020 Conference

     Dear Judge Woods:

             Earlier today, the Court ordered a conference on Defendants’ letter request for leave to
     file a motion to dismiss the amended complaint to be held December 10, 2020 3:00 p.m.

             I will be engaged in taking an all-day deposition in a multi-party state-court case that day.
     A court reporter and translator have already been engaged. The deposition is court-ordered and
     there is really no other available day to conduct that deposition before the court-ordered discov-
     ery cut-off.

             May we move the conference ordered in this case to any convenient time on December 8
     9, or 11, 2020?

                    Thank you.

                                                Respectfully submitted,

                                                /s/ David E. Bamberger
                                                    David E. Bamberger
                 Case 1:20-cv-07582-GHW Document 40 Filed 12/08/20 Page 2 of 2




     Cc:       Daniel Scott Furst, Esq.
               Thomas Patrick McEvoy, Esq.
               (by ECF)




Application denied without prejudice. Defendants failed to comply with Rule 1(E) of the Court's Individual Rules of Practice in Civil
Cases, which provides that requests for adjournments state whether "the adversary consents and, if not, the reason given by the adversary
for refusing consent." Defendants are directed to review and comply with the Court's Individual Rules. Defendants' counsel should do so
because he was ordered to do so. He should also do so because it is efficient; rather than asking the Court to guess at alternative dates and
times that work for all parties, resulting in the exchange of multiple letters and orders, as here, compliance with the rule lets the parties
propose multiple viable alternative dates and results in a more efficient use of the Court's and the parties' time.

SO ORDERED.                       _____________________________________
                                        GREGORY H. WOODS
Dated: December 7, 2020                United States District Judge




                                                                      2
